Citation Nr: 1447480	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-08 600	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for major depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

These matters come before the Board on appeal from a July 2009 rating decision, a November 2010 rating decision, and a June 2011 rating decision, all by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2009 rating decision granted the Veteran's claim for hearing loss and assigned it a noncompensable rating, effective March 24, 2009.  The November 2010 rating decision denied the Veteran's claims of service connection for hypertension and erectile dysfunction.  Finally, the June 2011 rating decision denied the Veteran's claim of service connection for sleep apnea.  The August 2013 rating decision denied service connection for PTSD and major depression. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the January 2014 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of a compensable rating for bilateral hearing loss and entitlement to service connection for PTSD and major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as a result of, active military service. 

2.  The Veteran's erectile dysfunction did not manifest during, or as a result of, active military service.

3.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria establishing entitlement to service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria establishing entitlement to service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in April 2009, August 2010, and May 2011 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, including what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claims were last readjudicated in an August 2013 supplemental statement of the case. 

The Board notes that the Veteran has not been provided a VA examination for his claims of entitlement to service connection for hypertension, erectile dysfunction, and sleep apnea.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) .  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran's hypertension, erectile dysfunction, or sleep apnea had their onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of hypertension, erectile dysfunction, or sleep apnea.  Additionally, at the hearing, the Veteran testified that he was not treated in service for hypertension, elevated blood pressure readings, erectile dysfunction, or sleep apnea.  He did indicate that he snored in service but he has not specifically indicated that he has had continuous symptoms of apnea (cessation of breathing at night, daytime fatigue/sleepiness, etc.) ever since service.  Rather, it is clear from the Veteran's hearing testimony that he is speculating that his current symptoms are related to loud snoring in service which is akin to providing a nexus opinion.  The Veteran's conclusory generalized statements that his hypertension, erectile dysfunction, or sleep apnea is related to service do not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the January 2014 hearing transcript, and the Veteran's statements.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims.  The VLJ specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, sought to identify pertinent evidence not currently associated with the claims file, and asked specific questions aimed at substantiating the Veteran's claims of service connection.  The Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension and Erectile Dysfunction

The Veteran contends that his hypertension and erectile dysfunction are related to his period of service.  

The Veteran's service treatment records are absent any complaints of or treatment for hypertension or erectile dysfunction.  The Veteran's entrance examination revealed systolic pressure of 128 and diastolic pressure of 70.  Then, at separation, the Veteran's systolic pressure reading was 110 and his diastolic pressure reading was 68.  Significantly, the Veteran does not contend that he had either hypertension or erectile dysfunction during service.

The Veteran does, however, have current diagnoses for both hypertension and erectile dysfunction.  The Veteran's VA treatment records reveal that he is treated with several medications to control his hypertension; a treatment note from August 2011 indicates that the Veteran's hypertension is controlled by a private cardiologist.  The claims file includes private treatment records treating the Veteran for his erectile dysfunction.  With regard to the nexus requirement however, as there is no medical or lay evidence of an in-service event, service connection for the claimed disabilities cannot be established.  There is no basis upon which to award service connection for a disability in the absence of an in-service event. Additionally, though hypertension is considered a chronic disease for VA purposes, hypertension was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that hypertension manifested within a year of his discharge from service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the competent and probative evidence does not indicate that the Veteran's current hypertension or erectile dysfunction is related to his period of service; and there is no evidence indicating his hypertension manifested to a compensable degree within a year following discharge.  Accordingly, service connection is not warranted on any basis for either hypertension or erectile dysfunction.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sleep Apnea

The Veteran contends that his sleep apnea is related to his military service.  In particular, he stated at his January 2014 hearing that he believes his sleep apnea is related to service because he snored a lot in service.  He further stated that he did not know he could seek treatment for this while in the service.

The Veteran's service treatment records are absent any complaints of or treatment for problems sleeping.  At his June 1978 separation examination, the Veteran denied having frequent trouble sleeping.  However, the Board notes that the Veteran currently has a diagnosis of sleep apnea, as evidenced by treatment records from "Apnix" dating from February 1998.  The treatment records indicate that the Veteran utilizes a CPAP machine to assist in his ability to sleep; and, at his hearing the Veteran stated that he has had a CPAP machine for 10 or 15 years.

However, the Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed sleep apnea is in any way related to his military service. 

The only evidence relating the Veteran's current sleep apnea to service is the Veteran's own lay assertions.  Again, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his sleep apnea are not competent medical evidence.
 
In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current sleep apnea is not related to his period of service, to include his lay assertions that he snored in service.  Accordingly, service connection for sleep apnea is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied. 

Entitlement to service connection for sleep apnea is denied. 


REMAND

Bilateral Hearing Loss

The Veteran last underwent a VA audiological examination in May 2012.  The Veteran submitted an October 2013 VA audiology note that showed the Veteran underwent testing but the results were not reported in terms that would allow the adjudicator to evaluate the severity of the hearing disability.  Significantly, the examiner noted that the Veteran's hearing sensitivity had decreased since May 2012. Thus, the Board finds that the Veteran should be afforded another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

PTSD and Major Depression

A statement of the case was issued on the issues of entitlement to service connection for PTSD and major depression in August 2014.  In September 2014, the RO received a VA Form 9 in which the Veteran perfected an appeal on these issues and requested a videoconference hearing.  As such, these claims must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2013).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be provided to the examiner for review.  All appropriate audiological testing should be conducted.  The examiner should provide information regarding the impact of the Veteran's service-connected bilateral hearing loss on his functioning.

2.  Schedule the Veteran for a videoconference hearing before a Board Member at his local RO at the earliest opportunity in regard to the issues of entitlement to service connection for PTSD and major depression.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

3.  Upon completion of the above, readjudicate the Veteran's hearing loss claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


